492 F.2d 796
74-1 USTC  P 12,996
In re ESTATE of Frank G. HAGMANN, Deceased.Veronica E. ADSHEAD, Executrix, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.No. 73-3647 Summary Calendar.**Rule 18, 5 Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
April 10, 1974.

Appeal from a Decision of the Tax Court of the United States (Florida Case).
Russell L. Forkey, Fort Lauderdale, Fla., for petitioner-appellant.
Scott P. Crampton, Asst. Atty. Gen., Tax Div., Dept. of Justice, Meade Whitaker, Chief Counsel, Lawrence B. Gibbs, Acting Chief Counsel, Stephen M. Friedberg, Atty., I.R.S., Meyer Rothwacks, Chief, Appellate Section, Loring W. Post, Murray S. Horwitz, Attys., Tax Div., Dept. of Justice, Washington, D.C., for respondent-appellee.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
On consideration of the briefs and records, including the stipulation of facts, filed in the above-styled appeal, and the opinion of the Tax Court filed on June 25, 1973, 60 T.C. 465, we affirm the judgment of the Tax Court.


2
Affirmed.